Citation Nr: 0827617	
Decision Date: 08/14/08    Archive Date: 08/22/08

DOCKET NO.  04-25 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
under 38 U.S.C.A. § 1151 (West 2002), due to treatment 
received at Department of Veterans Affairs (VA) medical 
facilities.


REPRESENTATION

Appellant represented by:	Samuel M. Tumey, Esq.


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from July 1941 to November 
1946 and from July 1953 to January 1968.  Previously he was a 
member of the Mississippi National Guard with periods of 
active duty.  He died on August [redacted], 2000.  The appellant is 
the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Jackson, Mississippi (RO), which denied the benefit sought on 
appeal.

In an April 2001 decision, the RO denied service connection 
for the cause of the veteran's death.  The appellant did not 
appeal that decision.  The sole issue before the Board now is 
a claim for DIC under 38 U.S.C.A. § 1151.

This issue was the subject of an October 2005 Board decision.  
However, an October 2006 United States Court of Appeals for 
Veterans Claims (Court) order vacated and remanded that Board 
decision.  Subsequently, this issue was remanded in February 
2007 for further development.  All requested development 
having been completed, this claim now returns before the 
Board.

A motion to advance this case on the Board's docket was 
granted under the authority of 38 U.S.C.A. § 7102(a) (West 
2002) and 38 C.F.R. § 20.900(c) (2007).


FINDINGS OF FACT

1. The death certificate indicates that the immediate cause 
of the veteran's death was bilateral subdural hemorrhage, due 
to or as a consequence of a fall; and other significant 
conditions listed consisted of coronary artery disease and 
hypertension.

2. The veteran's death was not a result of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing 
hospital care, medical or surgical treatment, or examination, 
nor was it due to an event not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for establishing entitlement to DIC benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 have not 
been met. 38 U.S.C.A. §§ 1151, 5107 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).

In April 2001, January 2003, January 2005, and December 2006, 
the agency of original jurisdiction (AOJ) sent letters to the 
veteran providing the notice required by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  No prejudice has been 
alleged in the timing of these notices, and none is apparent 
from the record.  See Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (noting that a timing defect may be cured by 
the issuance of fully compliant notification followed by a 
re-adjudication of the claim).  

The VA has also done everything reasonably possible to assist 
the appellant with respect to her claim for benefits, such as 
obtaining medical records and providing several medical 
opinions.  Consequently, the duty to notify and assist has 
been satisfied.


Background

VA medical records show that the veteran was admitted to the 
Dementia Unit of the Nursing Home Care Unit at the 
Biloxi/Gulfport VA Medical Center in August 1999.  At the 
time of admission, his wife provided a history that the 
veteran had had a significant cognitive decline.  His memory 
loss had increased, as had his frustration, wandering, 
inability to care for himself, and depression.  He was unable 
to care for himself and was now wandering and becoming lost 
frequently.  After examination the impression was dementia of 
the Alzheimer's type with some depression.

A VA treatment record dated June 7, 2000 shows that staff 
noted the veteran required assistance by staff to complete 
tasks.  On June 9, 2000, the veteran had a fall in the 
morning which was unwitnessed.  He told staff that he fell 
and hit his head while on the way to the bathroom.  He had a 
laceration to the back of the head with a small amount of 
bleeding.  He stated that he felt a little dizzy and denied 
any pain in any other area.  The medical officer on duty was 
notified.  The record indicates that he was transferred 
because of the fall, and that the nurse on the receiving ward 
was notified.

When examined on June 10, 2000, the sutures were intact and 
there was no bleeding or drainage.  Neurological checks were 
done.  The veteran was oriented times three and there was no 
decrease in level of consciousness.

On July 16, 2000, the veteran was found on the floor twice 
during the night.  He was alert.  After the first time, the 
veteran reported that he fell on his buttocks, and that he 
had no pain or complaints.  There was no evidence of head 
trauma.  After the first incident, staff monitored him over 
the intercom and noted snoring at 3 AM. At 3:30 AM, staff 
found the veteran on the floor for a second time.  The 
veteran was wearing slippers and stated he was on his way to 
the restroom.  He was taken to the restroom and then asked to 
stay in bed until staff comes at 6 AM.  He stated that he 
would.  The associated note indicated that the veteran had 
been walking and moving slower, with a shifting gait over the 
past few days.  Treatment records indicate that neurological 
checks were OK, with no visible signs or symptoms of injury, 
and the veteran was alert and oriented times three.

VA treatment records in the two days following the above 
incident noted there was no severe injury from the falls, and 
that the veteran continued to require assistance with all 
ADL's due to unsteadiness.  With respect to the recent falls, 
these records noted that staff continued to monitor the 
veteran.

On July 19, 2000, the veteran fell again.  Afterwards, he was 
alert and denied any pain, but had even more decreased range 
of motion.  The veteran appeared to have difficulty with the 
right leg.  The plan was to X-ray both hips and legs, 
continue the veteran in a Geri chair, and to monitor the 
veteran closely.

On July 20, 2000, the staff moved the veteran to a room 
closer to the nurses station. He was assisted into bed by two 
staff.  On that day he was alert and oriented as to name and 
place.  The veteran went to the Biloxi VA Medical Center 
Emergency Room for evaluation of his legs.  X-rays confirmed 
there were no fractures.  He returned to the domiciliary.

On July 21, 2000, the veteran demonstrated a clear decrease 
in his level of consciousness and alertness, as well as 
decreased motor functions.  The veteran was discharged from 
the Dementia Program with arrangements for the veteran to be 
transferred to the Emergency Room at Biloxi VA Medical 
Center.  At Biloxi VA Medical Center, staff performed a CT 
scan of the head that revealed bilateral subdural hematomas.  
The veteran was to be transferred to an appropriate facility 
for possible neurosurgical intervention.

The veteran was transferred from VA Biloxi to Keesler Medical 
Center on July 21, 2000.  The report of a neurosurgery 
consultation at Keesler contains an assessment of chronic 
bilateral subdural hematoma, with some acute hemorrhage; 
patient stable at this time.  The veteran's wife notified 
physicians at Keesler that she did not want the veteran to 
have any surgical intervention and that the veteran had 
advanced directives that she agreed with.  Subsequently, a do 
not resuscitate order was obtained.  The veteran remained 
with a do not resuscitate/do not intubate order for the 
remainder of his hospitalization.  A mini-mental status 
examination showed severe impairment.  The veteran was 
stabilized and transferred to the floor, and then transferred 
to Biloxi VA Medical Center later in July 2000.

At Biloxi VA Medical Center the family gave notice that they 
did not want any aggressive intervention.  He was labeled as 
do not resuscitate.  The veteran slowly and gradually went 
downhill and on August [redacted], 2000, was found pulseless, and 
pronounced dead.  The hospital summary report noted that this 
was probably subsequent to bilateral subdural hemorrhage, 
pseudomonas infections of his wounds.

There are two certificates of death.  The first one is 
labeled "institution copy" and is signed on the date of the 
veteran's death.  That certificate shows that the veteran 
died in August 2000, at age 83.  The listed immediate cause 
of death was bilateral subdural hemorrhage, due to or as a 
consequence of a fall.  Other significant conditions listed 
as contributing to death but not resulting in the underlying 
cause, consisted of coronary artery disease and hypertension.  
The certificate noted that the interval between onset and 
death was seven days.  There was no autopsy.

The second death certificate was signed ten days after the 
veteran's death.  It shows that the veteran died in August 
2000, at the age of 83.  The listed immediate cause of death 
was bilateral subdural hematomas.  No other condition was 
listed as a condition giving rise to the immediate cause.  
Also under the section for cause of death, the certificate of 
death noted that the veteran was injured in an accident on 
July 21, 2000 in which he fell and struck his head on the 
floor at the hospital, Gulfport VA Domiciliary, Gulfport, 
Mississippi.  There was no autopsy, and the case was referred 
to the medical examiner (county coroner), who signed the 
certificate.

The veteran's hospitalization summary for July 28, 2000, to 
August [redacted], 2000, the date of his death, is of record.  It 
notes his final diagnoses of bilateral subdural hemorrhage, 
pseudomonas infection of his decubiti, mild dementia, benign 
prostatic hypertrophy, history of acute renal failure, 
hypertension, and coronary artery disease.  The veteran's 
history prior to this hospitalization, of a recent fall, a 
hospitalization at another hospital, and CT findings of 
bilateral subdural hemorrhages were noted.  It was also noted 
that, upon those findings, the veteran's family indicated 
that they did not want any excess interventions, so the 
veteran was transferred back to this hospital for comfort 
measures.  Upon hospitalization it was noted that he was 
alert and oriented to person and somewhat to location only.  
He was barely able to answer questions.  During his 
hospitalization, he initially looked a bit alert, but later 
continued to go downhill.  He developed some fever and 
pseudomonas grew from his wound, so  he was started on 
ceftazidime.  It was noted that the family did not want any 
aggressive intervention, and he was labeled as DNR.  The 
veteran slowly and gradually went downhill and was found 
pulseless.  He was pronounced dead on August [redacted], 2000, 
probably subsequent to bilateral subdural hemorrhage and 
pseudomonas infections of his wounds.

According to a February 2004 report, a VA physician reviewed 
the record and provided an opinion as to the cause of the 
veteran's death, and whether or not the veteran's death was 
the result of negligence on the part of the Gulfport-Biloxi 
VA Medical Center.  The Board finds that the February 2004 VA 
physician's opinion is highly probative evidence which 
indicates that the veteran's death was not caused by 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA 
in furnishing medical treatment, or by an event not 
reasonably foreseeable during such medical treatment.

The examiner reviewed the records with respect to the events 
surrounding the veteran's falling three times while in a 
domiciliary, and subsequent care at the Biloxi VA Medical 
Center; and provided the following opinions.  In sum, with 
respect to the care the veteran received at both the 
domiciliary as well as at the medical centers, the examiner 
opined that he could find no evidence to indicate negligence 
in care.  Once it was identified that the veteran had 
subdurals and was transferred to Keesler for further care of 
this by a neurosurgeon, since the Biloxi VA did not have a 
neurosurgery specialist, the veteran's family made known that 
it did not desire surgical intervention.  The veteran was 
then transferred back to the Biloxi VA medical center for 
conservative care and subsequent death in August 2000.

The examiner opined that he did not agree with the claim that 
the veteran would not have died if more expeditious care had 
been provided on arrival at the VA medical center in Biloxi.  
In this connection, the examiner noted that the veteran's 
family had denied surgical intervention shortly after the 
initial identification at Biloxi, and there was no reason to 
believe it would not have been denied at the time of the 
identification of the subdural hematomas.

The examiner opined, moreover, that the fact that Biloxi VA 
medical center did not have a neurosurgeon available did not 
support a claim of negligence.  He noted that the veteran was 
transferred appropriately and timely to Keesler for further 
evaluation by a neurosurgeon.

Regarding the claim of negligence at the domiciliary, with 
respect to her husband's falls without closer supervision 
being provided, the examiner stated that an attempt at 
reviewing notes from the domiciliary was not fruitful in 
being able to identify whether or not there were standing 
orders for hands-on supervision when the veteran was 
ambulatory as opposed to his having independence in 
ambulation. Based on the foregoing, the examiner stated that 
he could not render an opinion regarding negligence at the 
nurse/domiciliary care level-for not providing hands-on 
supervision to prevent his falling-without relying on sheer 
speculation.

In essence, the examiner found no specific evidence of 
carelessness, negligence, lack of proper skill, error in 
judgment or similar instance of fault on the part of the 
domiciliary or medical center, or those who attended the 
veteran.

A further medical opinion regarding the veteran's death was 
received in August 2007.  At that time, the physician 
indicated that the immediate cause of the veteran's death was 
aspiration pneumonia, and that contributing causes included 
ischemic heart disease residuals of cardiac artery bypass 
graft surgery, Alzheimer's dementia, and chronic subdural 
hematoma.  The veteran's fall dates were noted, specifically 
June 9, 2000, twice on July 16, 2000, and on July 19, 2000.  
The physician indicates that, in his medical opinion, the 
veteran's falls were not as least as likely as not 
contributory to the veteran's caused of death.  In support of 
that opinion, the examiner indicated that the records show 
that, subsequent to his last fall, the veteran received close 
follow up from neurosurgery, and treatment in the ICU. 

As to whether an appropriate standard of case was achieved in 
the veteran's case, the physician indicated that the standard 
of care is a team approach, with involvement of other 
clinical services such as dietician, social work, 
psychologist, psychiatrist, and physical therapy.  He 
indicated that he felt the veteran's need for help ambulating 
and cognitive impairment were met.  He was frequently seen by 
the medical and nursing staff several times a day, as 
recorded in daily progress notes.  He also had X-rays and 
neurosurgery consultation follow up.  The veteran had 
adequate labwork completed to evaluate the treatable causes 
of illness.  He also had physical therapy.  The nursing staff 
wrote daily notes several times a day tracking the veteran's 
progress.  The physician indicated that a review of the 
veteran's chart showed that the veteran had team treatment 
involving all specialty services, and all members of his team 
care were adequately involved in his care.

The physician further indicates that VA medical personnel, 
were not as least as likely as not negligent in the veteran's 
care.  In support of that opinion, the VA physician indicated 
that a review of the veteran's chart and documented progress 
notes from the Gulfport VA showed no negligence, and that the 
veteran received proper care during his hospitalization.

The physician also indicated that he did not feel that any 
alleged delays or noncompliance with a doctor's orders 
contributed to the veteran's death.  In support of that 
assertion, the physician indicated that a review of the 
progress notes from Gulfport VA showed that the veteran's 
vital signs were taken several times daily, and showed that 
the veteran was stable.  Further, cardiac and renal functions 
were monitored, and the veteran was transferred to ICU at 
Keesler AFB for required acute care.  The physician therefore 
indicated that medical decisions were done properly and on 
time.

The physician further indicated the alleged delays and 
noncompliance with doctor's orders did not reflect 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA.  In 
support of that opinion, the examiner indicated that a review 
of ICU admitting notes at Keesler AFB on July 21, 2000 
indicated that the veteran had proper care during his stay at 
the Gulfport VA.  The veteran recovered quickly and 
stabilized in order to be transferred to a medical floor on 
July 22, 2000.  In support of all his opinions, the physician 
indicated that he was familiar with nursing home care and had 
worked in a dementia unit at a VA medical center for several 
years.

A further opinion was solicited from this physician in March 
2008.  At that time, the examiner again indicated that the 
veteran's falls were not as least as likely as not the 
proximate cause of the veteran's death.  In support of this 
opinion, the examiner indicated that the veteran was an 83 
year old male who fell on several occasions, June 9, 2000, 
July 16, 2000, and July 19, 2000.  The neurosurgery 
consultation done in ICY at Keesler AFB showed no 
neurological deficits.  X-rays showed right greater than left 
subdural hematoma with no midline shift.  The veteran's 
family elected DNR status for the veteran.  The veteran fully 
recovered from dehydration and renal insufficiency as seen in 
lab studies.  The examiner therefore felt that the cause of 
death was aspiration pneumonia, coronary artery disease, and 
Alzheimer's dementia.

The physician further indicated that, even given the 
veteran's history of falls, a reasonable level of standard of 
care was maintained in the veteran's case.  In support of 
that reasoning, the examiner indicated that the veteran had 
neuro-checks every 2 hours for 48 hours, which was well 
documented in the veteran's chart.  There were no changes in 
the veteran's mental status.  The physician noted that 
geriatric medical care involves a team approach, and that 
input as to the veteran's care was received from a variety of 
team members.  He also indicated that fall precautions were 
taken, such as hip protectors to prevent hip injuries, and a 
low laying bed to prevent falling from the bed.  It was also 
noted that the veteran was closely observed to note any 
behavioral changes as the veteran was not able to communicate 
well due to dementia.  All these precautions were taken and 
well documented in the progress notes by the nursing staff.  
The veteran was provided with an air cushion mattress and 
turned every 2-3 hours to prevent skin breakdown and provide 
foot care.  The veteran was adequately treated, had no skin 
breakdown, and was well nourished.  The veteran's chart also 
indicated that the veteran's wife was actively involved in 
his activities of ADL.

The physician further indicated that VA personnel was not 
negligent in the veteran's care.  In support of this opinion, 
the physician stated that documentation of the veteran's 
condition was frequently made in his progress notes by the 
nursing staff and physicians.  The physician also indicated 
that, when the fall was discovered on July 19, 2000, the 
veteran was adequately treated as documented in progress 
notes.  X-rays were taken, and external and internal injuries 
were assessed and treated accordingly.

The physician indicated that alleged delays and noncompliance 
with the doctor's orders did not contribute to the veteran's 
death, nor do they reflect carelessness, negligence, lack of 
proper skill, error in judgment, or other similar instance of 
fault on the part of VA.  In support of this opinion, the 
physician indicated that the veteran was adequately treated 
in Keesler AFB on July 21, 2000.  The IV hydration improved 
his renal function promptly.  A neurosurgery consult was 
done.  There was no focal neurological deficit found.  There 
was right greater than left subdural hematoma, with no shift, 
but with right effacement.  Family members of the veteran 
elected DNR.  The veteran was transferred to general medical 
ward from ICU in stable condition.

The examiner noted that he did review the veteran's claims 
file in rendering his decision.  He also stated that he had 
been a staff physician at a VA hospital for over 20 years, 
and that his hospital had a large nursing home care unit, 
including a dementia unit.



III. Analysis

In April 2001, the Board denied service connection for the 
cause of the veteran's death.  The sole issue before the 
Board now is a claim for DIC (under 38 U.S.C.A. § 1151) based 
on an allegation that VA treatment from June 2000 until the 
veteran died in August 2000, caused or contributed to cause, 
or hastened, the veteran's death.

Effective October 1, 1997, 38 U.S.C.A. 1151 was amended by 
Congress.  See Section 422(a) of PL 104-204.  The purpose of 
the amendment was, in effect, to overrule the Supreme Court's 
decision in Brown v. Gardner, 115 S. Ct. 552 (1994), which 
held that no showing of negligence is necessary for recovery 
under section 1151.  In pertinent part, 1151 was amended as 
follows:

"(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service connected.  For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and-

(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility as 
defined in section 1701(3)(A) of this title, and the 
proximate cause of the disability or death was-

(A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or

(B) an event not reasonably foreseeable."

Here, the appellant's claim for DIC benefits under 38 
U.S.C.A. § 1151 was received in May 2001.  Accordingly, the 
claim will be adjudicated by the Board, as it was by the RO, 
under the new version of 38 U.S.C.A. § 1151.

The VA Office of the General Counsel has addressed the 
question of whether the provisions of 38 U.S.C.A. § 1151 
apply to disabilities incurred during hospitalization but 
which are unrelated to a program of medical treatment, such 
as falls. It was held that compensation for injuries suffered 
"as the result of . . . hospitalization" is not limited to 
injuries resulting from the provision of hospital care and 
treatment, but may encompass injuries resulting from risks 
created by any circumstances or incidents of hospitalization.  
VAOPGCPREC 7-97 (Jan. 29, 1997). VA's General Counsel has 
found that an injury should be considered to have resulted 
from hospitalization when the claimant fell due to some 
unique feature of the hospital premises, which created a zone 
of danger out of which the injury arose. VAOPGCPREC 7-97.  
However, a fall due solely to a veteran's inadvertence, want 
of care, or pre-existing disability generally is not said to 
result from VA hospitalization.

The General Counsel Opinion further indicates that it may be 
difficult in individual cases to determine whether an injury 
was caused by a condition or circumstance of hospitalization 
or was merely incurred coincident with hospitalization, but 
due to some other cause.  The General Counsel stated that, 
for purposes of 38 U.S.C.A. § 1151, when the cause of a fall 
during VA hospitalization cannot be determined, the benefit- 
of-the-doubt doctrine in 38 U.S.C.A. § 5107(b) may mitigate 
in favor of a conclusion that the fall was attributable to 
the circumstances or conditions of hospitalization.  Id.

The appellant contends that the veteran's death was a direct 
result of VA hospital personnel's neglect in not properly 
monitoring him, resulting in his falling three times, 
bilateral subdural hematomas, and ultimate death.  She also 
contends that the veteran's death was a direct result of a 
delay resulting when her husband was taken to Biloxi VA 
Medical Center, and then had to be taken to a different 
location because Biloxi VA Medical Center did not have a 
needed neurosurgeon.

First, the Board finds that the veteran's falls were not the 
result of some unique or dangerous feature of the VA 
premises.  Nothing in the evidence suggests any reasons for 
the falls other than the veteran's own declining mental 
function.

The Board notes that the critical inquiry in this matter is 
whether the veteran's death was proximately caused by 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA.  
The Board also notes that this inquiry involves a medical 
question beyond the competence of the appellant and 
adjudicative personnel at the RO and the Board.

Taking into account all relevant evidence, the Board finds 
that there is no medical evidence of record in support of the 
appellant's argument that the veteran's fall and subsequent 
death was due to negligence in his treatment.  In this 
regard, all of the medical evidence of record, specifically, 
February 2004, August 2007, and March 2008 medical opinions, 
indicate that there was no fault on the part of the VA in 
treating the veteran.  Each of the physicians who offered an 
opinion provided substantial reasons and bases for those 
opinions. There are no medical opinions of record which 
indicate that the VA was negligent in the veteran's 
treatment.

As to the question of whether this event was not reasonably 
foreseeable, the Board also does not find this to be an 
issue, as it finds, given the history of the veteran's falls, 
that it was reasonably foreseeable that the veteran might 
again fall and injure himself.  In fact, steps were taken to 
monitor the veteran in an attempt to prevent falls; therefore 
there is no evidence that this was not reasonably 
foreseeable.

The Board notes that the veteran and her representative 
appear to be arguing that, fundamentally, because the veteran 
fell while hospitalized, the VA must therefore be negligent 
in allowing that fall to occur.  However, the Board does not 
agree with that statement, and does not find a fall to 
inherently indicate negligence.  38 U.S.C.A. § 1151 requires 
a finding of fault, and as stated above, no fault has been 
found.  The evidence does not show that the veteran fell as a 
direct result of treatment, or due to negligence in 
treatment.  The veteran's falls were merely coincident with 
treatment provided.  Steps were taken in an attempt to 
prevent the veteran from falling; while they were 
unsuccessful, the Board does not find that to be prima facie 
evidence of negligence.  After the veteran fell, he was 
provided reasonable care, and would have been provided even 
more aggressive care, however, the appellant and her family 
indicated they did not want more aggressive treatment such as 
neurosurgery.

The Board notes that despite being given an opportunity to 
submit additional medical evidence to substantiate her claim, 
the appellant has not submitted any competent medical 
evidence contrary to the VA physicians' opinions of record. 
Therefore, in the absence of any medical evidence that 
supports the appellant's contentions, in light of the medical 
opinions of record which indicate no negligence on the part 
of VA, and in light of all relevant evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claim.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).






ORDER

Entitlement to Dependency and Indemnity Compensation (DIC) 
under 38 U.S.C.A. § 1151 is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


